                    2:20-cv-02253-SLD # 8       Page 1 of 4
                                                                                       E-FILED
                                                        Tuesday, 06 October, 2020 01:40:12 PM
                                                                  Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

John D. Atteberry,                          )
                                            )
                       Plaintiff,           )
                                            )
v.                                          )          20-2253
                                            )
Wood, et al.                                )
                                            )
                       Defendants.          )
                                            )
                                            )

                         Merit Review Order

      The plaintiff, proceeding pro se, and currently incarcerated at
Danville Correctional Center, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

      Plaintiff’s claims arise out of his detention at the Edgar County
Jail. Plaintiff alleges that jail officials denied or delayed diagnostic
                   2:20-cv-02253-SLD # 8   Page 2 of 4




tests and medical care for several weeks for a fractured foot he
sustained at a prior facility. Plaintiff states a Fourteenth
Amendment claim for failure to provide adequate medical care
against Defendants Wood, Stratton, and Ruth. Miranda v. Cty. of
Lake, 900 F.3d 335, 352-53 (7th Cir. 2018). The Edgar County Jail
is not amenable to suit under Section 1983, and this defendant will
be dismissed. See Powell v. Cook County Jail, 814 F. Supp. 757, 758
(N.D. Ill. 1993) (holding the Cook County Jail was not a person
under Section 1983).

It is therefore ordered:

     1.   Pursuant to its merit review of the Complaint under 28
          U.S.C. § 1915A, the court finds that the plaintiff states a
          Fourteenth Amendment claim for failure to provide
          adequate medical care against Defendants Wood,
          Stratton, and Ruth. Any additional claims shall not be
          included in the case, except at the court’s discretion on
          motion by a party for good cause shown or pursuant to
          Federal Rule of Civil Procedure 15.

     2.   This case is now in the process of service. The plaintiff is
          advised to wait until counsel has appeared for the
          defendants before filing any motions, in order to give the
          defendants notice and an opportunity to respond to those
          motions. Motions filed before defendants' counsel has
          filed an appearance will generally be denied as
          premature. The plaintiff need not submit any evidence to
          the court at this time, unless otherwise directed by the
          court.

     3.   The court will attempt service on the defendants by
          mailing each defendant a waiver of service. The
          defendants have 60 days from the date the waiver is sent
          to file an answer. If the defendants have not filed answers
          or appeared through counsel within 90 days of the entry
          of this order, the plaintiff may file a motion requesting
          the status of service. After the defendants have been
          served, the court will enter an order setting discovery and
          dispositive motion deadlines.
              2:20-cv-02253-SLD # 8   Page 3 of 4




4.   With respect to a defendant who no longer works at the
     address provided by the plaintiff, the entity for whom
     that defendant worked while at that address shall provide
     to the clerk said defendant's current work address, or, if
     not known, said defendant's forwarding address. This
     information shall be used only for effectuating service.
     Documentation of forwarding addresses shall be retained
     only by the clerk and shall not be maintained in the
     public docket nor disclosed by the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is
     filed by the defendants. Therefore, no response to the
     answer is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
     counsel will automatically receive electronic notice of any
     motion or other paper filed by the plaintiff with the clerk.
     The plaintiff does not need to mail to defense counsel
     copies of motions and other papers that the plaintiff has
     filed with the clerk. However, this does not apply to
     discovery requests and responses. Discovery requests
     and responses are not filed with the clerk. The plaintiff
     must mail his discovery requests and responses directly
     to defendants' counsel. Discovery requests or responses
     sent to the clerk will be returned unfiled, unless they are
     attached to and the subject of a motion to compel.
     Discovery does not begin until defense counsel has filed
     an appearance and the court has entered a scheduling
     order, which will explain the discovery process in more
     detail.
               2:20-cv-02253-SLD # 8   Page 4 of 4




7.    Counsel for the defendants is hereby granted leave to
      depose the plaintiff at his place of confinement. Counsel
      for the defendants shall arrange the time for the
      deposition.

8.    The plaintiff shall immediately notify the court, in
      writing, of any change in his mailing address and
      telephone number. The plaintiff's failure to notify the
      court of a change in mailing address or phone number
      will result in dismissal of this lawsuit, with prejudice.

9.    If a defendant fails to sign and return a waiver of service
      to the clerk within 30 days after the waiver is sent, the
      court will take appropriate steps to effect formal service
      through the U.S. Marshals service on that defendant and
      will require that defendant to pay the full costs of formal
      service pursuant to Federal Rule of Civil Procedure
      4(d)(2).

10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.

11.   The clerk is directed to terminate Edgar County Jail as a
      defendant.

12.   The clerk is directed to attempt service on Defendants
      Wood, Stratton, and Ruth pursuant to the standard
      procedures.

          Entered this 6th day of October, 2020.


                   s/ Harold A. Baker
        __________________________________________
                   HAROLD A. BAKER
            UNITED STATES DISTRICT JUDGE
